Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 06/01/2022. As directed by the amendment: claims 1 and 3 have been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-20 are presently under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph ([0005] discloses aspects of the present disclosure are directed to an induction heating surface that may be used either as a countertop warming unit or as a built-in warming unit. The control box used to power the induction heating elements may be detached from the enclosure of the induction heating surface, such that a standalone unit may be used in a countertop configuration (e.g., with the control unit attached to an enclosure of the device) or in a built-in configuration (e.g., with the control unit being detached from the enclosure of the device) such that the control panel is accessible at an exterior of a counter or piece of furniture in which the induction heating unit is installed.
Paragraph ([0029] discloses in the illustrative example of FIG. 2A, the induction heating surface 200 includes a plurality of temperature sensors 214 (e.g., 24 temperature sensors) and three sections of the heating element 210 in each element of a 4-element coil array. In some cases, the heating element 210 and/or portions thereof may be used as sensors, where feedback signals being used by the induction range controller to determine whether or not a vessel is placed on the range surface. For example, a current and/or voltage value associated with individual coils may be used by the control unit to determine placement, size and/or shape of the one or more vessels placed on the surface of the induction heating surface. 
In some cases, the sections of the heating element 210 may be shaped as an oval or rounded-rectangular shape, as shown, or may be formed into other shapes (e.g., a square, circle, rectangle, hexagon, and the like). In the illustrative example of FIG. 2A, each loop of the three-loop configuration for each of the four sections of the heating element 210 may be configured as 18 strand x 36 loop, with 0.3mm diameter wire and may have an inductance of approximately L= 90uH+5. The heating sensors 214 may be one or more different temperature sensors including a PTC type sensor, an NTC type sensor, a thermistor, and/or the like. In the illustrative example, the temperature sensors may be an 
NTC type sensor having a rating of 100K +2%. 
Paragraph [0032] discloses FIG. 3 shows an induction heating unit with the exterior top surface removed according to aspects of the present disclosure. Here, the control unit is shown to be in a detached configuration capable of being separately mounted on an installation unit (e.g., counter top, a side surface of a cabinet enclosure, and the like). In some cases, the top surface may be a decorative surface (e.g., a simulated stone surface) integrated into the induction heating surface unit. In some cases, an induction heating surface may include an enclosure including a top cover 310 installed over the coil and having a plurality of11 
Patent Application 007436.00058openings through which temperature sensors 214 may be exposed to a surface installed over the top cover, such as the surface upon which vessels may be placed (e.g., a simulated stone surface). The illustrative induction heating surface may be capable of heating a single vessel or multiple different sized vessels. In some cases, the induction heating surface may be capable of sensing a location of any sized vessel or vessels placed upon the heating surface. In some cases, the induction heating surface may be capable of sensing a vessel or a plurality of vessels having at least a minimum surface area, a minimum linear geometric dimension (e.g., a diameter, a side, and the like). In an illustrative example, a minimum dimension of a pot may be a linear geometric dimension of about 5 centimeters, 10 centimeters, 12 centimeters, 15 centimeters, and the like. In some cases, illustrative induction heating surface may be capable of heating multiple different sized vessels. 
Paragraph [0035] discloses FIG. 6 shows a line drawing of a block diagram of an illustrative induction heating surface 600 according to aspects of this disclosure. The induction heating surface 600 may include the control panel 130 and one or more power receptacles 640 accessible to a user at the exterior of the enclosure 120. The control panel 130 may be electrically connected to the control module 610 via an electrical interface 615. The control panel 130 may include one or more inputs 632, one or more outputs 634, and a power switch 636. In some cases, the inputs 632 and the outputs 634 may be integrated into common components (e.g., a switch and a visual indicator such as an LED, a digital display screen and the like) or may be separate components. The control module 610 may include a processor (e.g., a microprocessor, an application specific integrated circuit (ASIC), a digital signal processor (DSP), etc.) and a memory device storing instructions that, when13 Patent Application 007436.00058executed by the processor, cause the induction heating surface 600 to sense a vessel placed on the heating surface 110 based on information sensed via the coil 650 and/or the sensors 630. The sensors 630 may include thermal sensors, voltage sensors, current sensors, and/or other such devices capable of sensing electrical and/or heat energy supplied to and/or by the coil 650. The one or more power receptacles 640 may be capable of accepting a power cord to supply electrical energy to the induction heating surface 600 via a first power receptacle and/or to additional induction heating surfaces, or other devices, electrically coupled to a second power receptacle. In some cases, a power cord may be physically detachable from the power receptacles 640. In some cases, the power cord may be physically integrated into the induction heating surface, while one or more of the power receptacles 640 may be used to provide power to external devices. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-18 of U.S. Patent No. (US 11,039,508). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose similar subject matters as the instant invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “…a same continuous conductive element.” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added material which is not supported by the original disclosure as follows: “wherein at least one of the one or more heating elements comprises a plurality of non-concentric coil shaped sections formed from a same continuous conductive element.” Examiner is unable to find any support for the amendment in the original specification.  Furthermore, Examiner respectfully requests that applicant directs the examiner to the disclosure for any new recited limitations.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pippia (US 20150008216) in view of Viking Professional (Cited in IDS INCOGNEETO Induction Warmer) and Metz et al (20170367529).
Regarding claim 1,  Pippia discloses an induction heating surface 100 (fig 1, i.e. an induction hob) comprising: 
a top surface 120 (fig. 1) for placement of a plurality of induction-ready vessels P1, P2 (fig. 5D, i.e. the pan(s)); 
a heating surface 1151-8 (fig. 1, i.e. the cooking zones) positioned adjacent and below the top surface; 
a control unit 135 (fig. 1) comprising a controller programmed to control heating of the plurality of induction ready vessels P1, P2 (fig. 5D, i.e. the pan(s)); and 
one or more heating elements 1101-8 (fig. 1, i.e. coils) dispersed beneath the heating surface 1151-8 (fig. 1, i.e. the cooking zones) to heat each of the plurality of induction-ready vessels P1, P2 (fig. 5D, i.e. the pan(s)) (¶ 0003).
Pippia discloses all the limitations of the claimed invention as set forth above, except for the top surface comprising a material of a surrounding countertop surface; wherein the top surface obscures a view of the heating surface; and wherein at least one of the one or more heating elements comprises a plurality of non-concentric coil shaped sections formed from a same continuous conductive element.
However, Viking Professional teaches the top surface (i.e. upper surface of the induction warmer) comprising a material (i.e. a natural stone or an engineered stone or wood) of a surrounding countertop surface; wherein the top surface obscures a view of the heating surface (see Easy Installation: install underneath the counter without drilling or cutting of the stone; Also see Color Finishes, i.e. unit to be hidden under the counter) (pages 7-8). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such material(s) and design arrangement as set forth above, as suggested and taught by Viking Professional, for the purpose of providing a customer with matching countertop (see the article).
Moreover, Metz teaches wherein at least one of the one or more heating elements 405, 410, 425, 430, 415, 420, 435, 440 (fig. 4.  Similarly in figures 5-6) comprises a plurality of non-concentric coil shaped sections (see figures 4-6) formed from a same continuous conductive element (¶ 0027-0036). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating coils arrangement as set forth above, as suggested and taught by Metz, for the purpose of allowing for greater heat distribution than resistive cooking systems or embedded heater cooking systems (0053).
With respect to claims 3-5, Pippia in view of Viking Professional and Metz et al discloses the limitations of the claimed invention as set forth above of which Viking Professional further discloses wherein the control unit is programmed to provide a plurality of pre-defined heating set-points; wherein the plurality of pre-defined heating set-points include a low temperature range, a low-medium temperature range, a high-medium temperature range, and a high temperature range (i.e. four selectable temperature settings); and wherein the plurality of pre-defined heating set-points include a low temperature range of 145 degrees F to 155 degrees F (i.e. 150 oF), a low-medium temperature range of 156 degrees F to 165 degrees F  (i.e. 160 oF), a high-medium temperature range of 166 degrees F to 175 degrees F  (i.e. 175 oF), and a high temperature range of 176 degrees F to 185 degrees F  (i.e. 190 oF) (pages 10-11).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Volker’s reference, to include such predefined temperature ranges as set forth above, as suggested and taught by Viking Professional, for the purpose of providing precise temperature control (page 10).
With respect to claim 6, Pippia in view of Viking Professional and Metz et al discloses the limitations of the claimed invention as set forth above of which Viking Professional further discloses including an enclosure configuring the induction heating surface as a stand-alone unit (i.e. The induction warmer can be operated without install underneath the counter). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a stand-alone unit as set forth above, as suggested and taught by Viking Professional, for the purpose of providing a flexibility of the cooking device.
With respect to claim 12, Pippia in view of Viking Professional and Metz et al discloses the limitations of the claimed invention as set forth above of which Pippia further discloses wherein each of the one or more heating elements 1101-6 (fig. 1, i.e. coils) are arranged as a rectangular coil (see figure 1) and are positioned adjacent to each other and are positioned lengthwise from front to back of the induction heating surface 1151-6 (fig. 1, i.e. the cooking zones).
With respect to claim 16, Pippia in view of Viking Professional and Metz et al discloses the limitations of the claimed invention as set forth above of which Viking Professional further discloses wherein the top surface (i.e. upper surface of the induction warmer) comprises simulated stone (see pages 7-8 of the article, i.e. a natural stone or engineered stone).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such simulated stone as set forth above, as suggested and taught by Viking Professional, for the purpose of providing a customer with matching countertop (see the article).
With respect to claim 18, Pippia in view of Viking Professional and Metz et al discloses the limitations of the claimed invention as set forth above of which Viking Professional further discloses a power receptacle to provide power to at least one additional device (see page 10 of the article, i.e. can combine up to three units per 15 amp circuit).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such expandable power as set forth above, as suggested and taught by Viking Professional, for the purpose of providing an additional cooking device (see page 10 of the article).
With respect to claim 19, Pippia in view of Viking Professional and Metz et al discloses the limitations of the claimed invention as set forth above of which Viking Professional further discloses wherein a top surface of the heating surface is hidden from view (see Easy Installation: install underneath the counter without drilling or cutting of the stone; Also see Color Finishes, i.e. unit to be hidden under the counter).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such installation as set forth above, as suggested and taught by Viking Professional, for the purpose of providing a better used of space and/or storage (see page 10 of the article).

Claim(s) 2, 7-8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pippia (US 20150008216) in view of Viking Professional (Cited in IDS INCOGNEETO Induction Warmer) and Metz et al (20170367529) as applied to claim 1 above, and further in view of Volker (EP3021639, used translation 16883235_2022-03-25_EP_3021639_A1_M-pdf.pdf).
Regarding claim 2, Pippia in view of Viking Professional and Metz discloses all the limitations of the claimed invention as set forth above, except for wherein the heating surface allows for heating of each of the plurality of induction-ready vessels at any location on the heating surface. 
However, Volker teaches wherein the heating surface 12 (fig. 2, i.e. called a work area) allows for heating of each of the plurality of induction-ready vessels 101, 102 (fig. 2) at any location on the heating surface 12 (fig. 2, i.e. called a work area) (abstract; see figure 2 for cooking vessels positioned overlapping the inductor areas, i.e. called full-surface induction). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating surface arrangement as set forth above, as suggested and taught by Volker, for the purpose of adjusting of the power of the inductor per se in order to optimally adapt the energy input (Page 2).
With respect to claim 7, Pippia in view of Viking Professional, Metz, and Volker discloses the limitations of the claimed invention as set forth above of which Volker further discloses an enclosure (i.e. the enclosure of the hob 2) configuring the induction heating surface 12 (fig. 2, i.e. called a work area) as drop-in unit (see figure 1) for installation in a surface (i.e. the surface of the countertop 200).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such drop-in unit surface arrangement as set forth above, as suggested and taught by Volker, for the purpose of providing the cooking surface can be optimally utilized (page 1).
With respect to claim 8, Pippia in view of Viking Professional, Metz, and Volker discloses the limitations of the claimed invention as set forth above of which Volker further discloses an enclosure configuring the induction heating surface 12 (fig. 2, i.e. called a work area) for either a stand-alone unit or a drop-in unit (i.e. a drop-in hob 2).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such drop-in unit surface arrangement as set forth above, as suggested and taught by Volker, for the purpose of providing the cooking surface can be optimally utilized (page 1).
With respect to claim 12, Pippia in view of Viking Professional, Metz, and Volker discloses the limitations of the claimed invention as set forth above of which Volker further discloses wherein each of the one or more heating elements  3 (fig. 2, i.e. called inductor(s)) are arranged as a rectangular coil (see figure 20  and are positioned adjacent to each other and are positioned lengthwise from front to back of the induction heating surface 12 (fig. 2, i.e. called a work area).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating element shape/form arrangement as set forth above, as suggested and taught by Volker, for the purpose of providing the cooking surface can be optimally utilized (page 1).
With respect to claim 17, Pippia in view of Viking Professional, Metz, and Volker discloses the limitations of the claimed invention as set forth above of which Volker further discloses wherein at least two of the plurality of vessels 101, 102 (fig. 2) are of different sizes (see figure 2).   It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating element shape/form arrangement in order to accommodate heating pot sizes as set forth above, as suggested and taught by Volker, for the purpose of providing the cooking surface can be optimally utilized (page 1).

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pippia (US 20150008216) in view of Viking Professional (Cited in IDS INCOGNEETO Induction Warmer) and Metz et al (20170367529) as applied to claim 1 above, and further in view of Lee (US 20120024840).
Regarding claims 9-11, Pippia in view of Viking Professional, and Metz et al discloses all the limitations of the claimed invention as set forth above, except for a plurality of temperature sensors; wherein each of the plurality of temperature sensors are configured to sense a temperature at a different location of the heating surface; and wherein each of the plurality of temperature sensors are negative temperature coefficient (NTC) type devices.
However, Lee teaches a plurality of temperature sensors 30 (fig. 2); wherein each of the plurality of temperature sensors are configured to sense a temperature at a different location of the heating surface (see figure 2); and wherein each of the plurality of temperature sensors 30 (fig. 2) are negative temperature coefficient (NTC) type devices (¶ 0045). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such temperature sensor(s) as set forth above, as suggested and taught by Lee, for the purpose of improving productivity and space utilization (abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pippia (US 20150008216) in view of Viking Professional (Cited in IDS INCOGNEETO Induction Warmer) and Metz et al (20170367529) as applied to claim 1 above, and further in view of Milanesi et al. (US 20190254125).
Regarding claim 13, Pippia in view of Viking Professional, and Metz et al discloses all the limitations of the claimed invention as set forth above, except for wherein the one or more heating elements comprises three heating elements capable each being positioned to heat an adjacent third of the heating surface.
However, Milanesi et al teaches wherein the one or more heating elements comprises three heating elements 12, 14, 16 (figs. 4A-B) capable each being positioned to heat an adjacent third of the heating surface 20 (figs. 4A-B, i.e. cooking zone) (¶ 0095-0097). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such induction coil(s) arrangement as set forth above, as suggested and taught by Milanesi, for the purpose of allowing a flexible arrangement of such cooking zones (¶ 0002).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pippia (US 20150008216) in view of Viking Professional (Cited in IDS INCOGNEETO Induction Warmer) and Metz et al (20170367529) as applied to claim 1 above, and further in view of Cretors (US 20100163548).
Regarding claim 14, Pippia in view of Viking Professional, and Metz et al discloses all the limitations of the claimed invention as set forth above, except for wherein each of the one or more heating elements comprises a coil configured as an 18 strand by 36 circle, with 0.3 mm wire.
However, Cretors teaches wherein each of the one or more heating elements comprises a coil (310) configured as an 18 strand by 36 circle, with 0.3 mm wire (¶ 0022, i.e. 26 strands of 0.4 mm litz wire).  Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP §2144.05.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such wire dimension and/or number of strands as set forth above, as suggested and taught by Cretors, for the purpose of providing more energy efficient than conventional systems that use electric resistance heaters or fuel gas heaters (¶ 0036).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pippia (US 20150008216) in view of Viking Professional (Cited in IDS INCOGNEETO Induction Warmer) and Metz et al (20170367529) as applied to claim 1 above, and further in view of Som (US 20180025838).
Regarding claim 15, Pippia in view of Viking Professional, and Metz et al discloses all the limitations of the claimed invention as set forth above, except for wherein each of the one or more heating elements comprises a coil having an inductance of 90 uH ± 5.
However, Som teaches wherein each of the one or more heating elements comprises a coil (3, 4, 5) having an inductance of 90 uH ± 5 (¶ 0011). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include coil inductance as set forth above, as suggested and taught by Som, for the purpose of achieving in the respective power range (¶ 0009).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pippia (US 20150008216) in view of Viking Professional (Cited in IDS INCOGNEETO Induction Warmer) and Metz et al (20170367529) as applied to claim 1 above, and further in view of Inoshita et al. (US 20200100332).
Regarding claim 20, Pippia in view of Viking Professional, and Metz et al discloses all the limitations of the claimed invention as set forth above, except for wherein the heating surface includes one or more openings, wherein each of the one or more opening is adjacent to a temperature sensor.
However, Inoshita et al teaches wherein the heating surface 230 (fig. 11, i.e. called the upper case face) includes one or more openings 201 (fig. 11), wherein each of the one or more opening is adjacent to a temperature sensor 211 (fig. 11, i.e. an infrared sensor) (¶ 0088). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such opening(s), as suggested and taught by Inoshita, for the purpose of detecting the temperature transmitted from the cooking container through the top plate with the thermistor placed in contact with the top plate (¶ 0003).

Response to Amendment
Applicant’s amendments to claims have not overcome the Claim Interpretation and the nonstatutory double patenting rejection from previous Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761